Citation Nr: 0501006	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-17 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to March 
1972.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO denied service connection for PTSD.  In April 
2002, the veteran filed a notice of disagreement (NOD), and a 
statement of the case (SOC) was issued in March 2003.  The 
veteran filed a substantive appeal in April 2003.  In an 
April 2003 statement, the veteran's representative requested, 
on the veteran's behalf, a hearing before a Decision Review 
Officer (DRO) at the RO; the veteran has since withdrawn this 
hearing request.  

In April 2004, the veteran and a friend testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of that hearing is associated with the 
claims file.    

The Board also notes that in the February 2002 rating 
decision on appeal, as well as at various other points during 
the pendency of this appeal, the RO has characterized the 
matter on appeal as whether new and material evidence to 
reopen a claim for service connection for PTSD has been 
received; more recently, in its March 2003 SOC, the RO 
characterized the matter as one of entitlement to service 
connection for PTSD.  Notwithstanding this inconsistency,  in 
its November 2000 rating decision, the RO denied the 
veteran's original claim for service connection for PTSD, and 
subsequent RO decisions in August 2001 and March 2002 
continued the denial (the March 2002 decision, as noted 
above, is the rating decision from which the veteran has 
perfected an appeal); hence, there is no final denial of 
record for service connection for PTSD, and no new and 
material evidence requirement to reopen the claim.  See, 
e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  Thus, the Board has appropriately 
characterized the issue on appeal as a de novo claim for 
service connection; as the RO has apprised the veteran of the 
pertinent legal authority governing claims for service 
connection, the veteran is not prejudiced by this action.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
  
For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004).  

On VA examination in July 2000, a VA psychologist assessed 
the veteran as having PTSD.  The record also reflects a July 
2001 diagnosis of PTSD from a VA psychiatrist at the Puget 
Sound Health Care System, a VA Medical Center located in 
Seattle (hereinafter referred to as the Seattle VAMC), as 
well as subsequent clinical assessments of PTSD from both VA 
and private social workers treating the veteran.  However, 
further RO action is needed to ascertain whether there is 
credible supporting evidence that (a) claimed in-service 
stressor(s) occurred, and, if so, whether there is a medical 
link between any corroborated stressor(s) and the veteran's 
current symptoms.  

Of the in-service stressful experiences claimed by the 
veteran, the two that appear to be verifiable are the claim 
that his base located in the Pleiku area of Vietnam was 
subject to numerous rocket and mortar attacks, and that while 
serving on guard duty at the base in Pleiku he witnessed the 
death of another soldier also on guard duty following 
incoming enemy fire.  The Board notes, however, that with 
respect to the alleged rocket and mortar attacks on his base 
the veteran has not provided any dates or approximate dates 
that these attacks occurred.  Also, with regard to the 
claimed incident in which the veteran witnessed the death of 
another soldier, the veteran has not provided the date of the 
incident.  

Hence, the RO should afford the veteran an opportunity to 
provide additional information regarding these alleged in-
service stressful experiences.  Then, the RO should attempt 
to independently verify the veteran's claimed in-service 
stressful experiences.  The Board notes in this respect, that 
the RO has already made attempts to corroborate the alleged 
in-service stressful experiences through obtaining the 
veteran's service personnel records; however, further 
development is warranted.  The RO should specifically request 
that the United States Armed Services Center for Unit Records 
Research (CURR) research available records (rather than that 
it provide records) for purposes of determining whether there 
is credible evidence that any claimed in-service stressful 
experience(s) occurred, as alleged.  The RO is reminded, 
however, that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  

If the occurrence of any claimed in-service stressful 
experience(s) is/are corroborated, then the RO should 
schedule the veteran for a VA examination for the purpose of 
determining whether the corroborated in-service event(s) 
is/are sufficient to support a diagnosis of PTSD, before the 
claim for service connection of PTSD is considered on the 
merits.  The veteran is herein advised that, in keeping with 
VA's duty to assist, the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

While the matter on appeal is in remand status, it is also 
imperative that the RO obtain any outstanding records in 
connection with Social Security Administration (SSA) benefits 
that the veteran has indicated that he is receiving.  During 
the April 2004 Board hearing, the veteran testified that he 
recently began receiving SSA disability benefits as a result 
of his diagnosed PTSD, and submitted a one-page statement (as 
stated below, one of the items of evidence that the Board 
received prior to certification, that the RO on remand should 
consider in its further adjudication of the veteran's claim) 
listing the SSA facility at which, to his knowledge, his SSA 
file was available; however, no corresponding records have 
been associated with the claims file.  When VA is put on 
notice of the existence of SSA records, as here, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, all 
relevant SSA records (to include the decision and all 
supporting medical records) should be obtained and associated 
with the claims file.  In requesting SSA records, the RO must 
follow the procedures of 38 C.F.R. § 3.159(c) (2004) as 
regards requests for records from Federal facilities.

Additionally, the Board notes that the RO must obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Seattle VAMC dated from December 
1996 to November 2000, as well as records pertaining to the 
veteran's February 2001 hospitalization at that facility 
dated that same month.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Seattle VAMC since February 2001, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Finally, the Board notes that during the April 2004 Board 
hearing, which was subsequent to the RO's issuance of the 
March 2003 SOC and prior to the RO's October 2004 
certification of this appeal to the Board, the veteran 
submitted additional documentation pertaining to the issue on 
appeal that consisted of a personal statement, a lay 
statement from a third-party, and a statement providing 
information as to outstanding SSA records.  This 
documentation was received and added to the claims file 
without a waiver of RO jurisdiction.  Also during the April 
2004 hearing, the veteran requested that the RO consider this 
additional evidence in the first instance prior to the 
certification of the appeal to the Board.  Hence, the RO 
should consider the above-referenced evidence, along with 
evidence received in connection with the actions requested on 
remand, in readjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Seattle 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed PTSD, from February 2001 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the mortar and rocket 
attacks on his base, and the incident in 
which the veteran, while on guard duty, 
witnessed the death of another soldier).  
Such information should include the dates 
(month and year), assigned unit, location, 
and the full names of individuals injured 
or killed for each of the events in 
question.  The veteran is advised that 
this information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted.  

5.	The RO should undertake necessary 
action to attempt to verify the occurrence 
of the veteran's alleged in-service 
stressful experience(s).  The RO should 
forward to the CURR entity all supporting 
evidence (to include any probative 
evidence submitted by the veteran).  If 
CURR's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by CURR.

6.	After associating with the claims file 
all available records and/or responses 
received from each contacted entity 
(pursuant to the development requested in 
paragraphs 4 and 5), the RO should prepare 
a report detailing the occurrence of any 
specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraphs 7 and 8, below, then proceed 
with paragraph 9.   

7.	If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

8.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

9.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence (to documentation 
received during the April 2004 hearing) 
and legal authority.  

11.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
citation to all additional legal authority 
considered and clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 





Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



